EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Houtteman on 25 July 2022.

The application has been amended as follows: 

Claim 4: A suction device, useful for mixing water and ingredients for beverages including yerba mate and tea, comprising:
a first compartment and a second compartment fluidly connected to the first compartment[[,]];
the first compartment further comprising:
a suction duct fluidly connected to the first compartment and configured to be lowered into contact with water contained in a common bottle[[,]];
an input filter positioned at a junction between the suction duct and the first compartment; and
an output filter positioned at a wall between the first compartment and the second compartment;
the input and output filters being further configured to contain the beverage ingredients within the first compartment;
the second compartment further comprising a suction nozzle configured for mouth aspiration[[,]];
wherein the suction device mixes water with the beverage ingredients by allowing water to travel up the suction duct, into the first compartment where it mixes with the beverage ingredients, then into the second compartment, up the suction nozzle and dispensed to a user.

Claim 5: The suction device as defined in claim 4, wherein the input filter further comprises a disk shaped input filter base inside the first compartment which rises up from the first compartment bottom and upon which the input filter is provided.

Claim 6: The suction device as defined in claim 4, wherein the first compartment further comprises a lid at the upper end thereof that the first compartment 

Claim 7: The suction device as defined in claim 6, further comprising the beverage ingredients stored within the , so that with the addition of water the beverage ingredients are mixed and may be dispensed to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761